DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-7, 10-12 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “reducing the electrical power to the signal path such that the transducer is deactivated; applying a test current to the signal path while the transducer is deactivated; determining whether the test current reaches the transducer; and identifying an electrical failure within the wind turbine generator based on a combination of the current, whether the test pulse is detected on the output line, whether the test pulse is detected on the input line, and whether the test current reached the transducer” in combination with all the limitations of claim 1.
Regarding claim 12, prior art does not disclose or suggest: “wherein the electrical power applied to the signal path activates the transducer, and wherein the current measuring device is for applying a test current to the signal path while the transducer is deactivated; a pulse generator for asserting a test pulse on the output line while electrical power is applied to the signal path; a pulse detector for detecting the test pulse on one of the output line or the input line; and a failure detector for identifying an electrical failure within the wind turbine generator based on a combination of the current, whether the test pulse is detected on the output line, whether the test 
Regarding claim 16, prior art does not disclose or suggest: “wherein the electrical power applied to the signal path activates the transducer, and wherein the current measuring device is for applying a test current to the signal path while the transducer is deactivated; a pulse generator for asserting a test pulse on the output line while electrical power is applied to the signal path; a pulse detector for detecting the test pulse on one of the output line or the input line; and a failure detector for identifying an electrical failure within the generator based on a combination of the current, whether the test pulse is detected on the output line, whether the test pulse is detected on the input line, and whether the test current reached the transducer” in combination with all the limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 2868          

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
7/30/2021